DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed May 4, 2022 have been fully considered, and they are partially persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1-8 are currently pending. Claims 1-8 were amended. Claims 1 and 7-8 are independent.  

Re: Claim Objections
The objection to claim 1 has been withdrawn in view of the amendments indicated on p. 5 of the REMARKS.

Re: Claim Rejections under 35 U.S.C. § 102/103
Applicant’s arguments, on pp. 5-7 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §102/§103 with respect to Wang, US 9,792,440 B1 (hereinafter, “Wang ‘440”) and Stellwag et al., US 2014/0053165 A1 (hereinafter, “Stellwag ‘165”) have been fully considered and are partially persuasive. 
Specifically, Applicant argues, on p.6 of the REMARKS, that the previously cited reference Lee et al., US 2011/0138188 A1 (hereinafter, “Lee ‘188”) does not disclose the newly amended features to claim 1, “verify integrity of a program … during a state in which … (ii) the vehicle is ready to travel” (emphasis added). While Wang ‘440 and Stellwag ‘165 does not appear to explicitly disclose the newly amended features to claim 1, Lee ‘188 discloses these features: “… verifying software platform of a vehicle may be applied when a driver starts the vehicle” (i.e., the vehicle is ready to travel; see Lee ‘188, ¶46). 
Applicant argues that ‘Lee '188 does not address these deficiencies of Wang and Stellwag’ because ‘Figure 2 of Lee '188 which illustrates a flowchart that does not correspond to the features of claim 1’. The Examiner respectfully disagrees with the argument presented. While Lee '188 does not appear to explicitly disclose every limitation of claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)). The combination of Wang ‘440, in view of Stellwag ‘165, and further in view of Lee '188 discloses all limitations of claim 1. Furthermore, there need not be a one-to-one correspondence between a particular figure of the cited reference and every feature recited in the claims, as the Applicant suggests. As stated above, Lee '188 discloses at least the newly amended features to claim 1 (see Lee ‘188, ¶46), where the combination of Lee ‘188, Wang ‘440, and Stellwag ‘165 discloses all limitations of claim 1. 
Thus, a new ground of rejection has been asserted in view of newly cited portions of the previously cited reference Lee ‘188. See Claim Rejections – 35 USC § 103 below for further details.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the foreign priority of foreign patent application JP2019-039703 filed on 03/05/2019. Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 9,792,440 B1 (hereinafter, “Wang ‘440”), in view of Stellwag et al., US 2014/0053165 A1 (hereinafter, “Stellwag ‘165”), and further in view of Lee et al., US 2011/0138188 A1 (hereinafter, “Lee ‘188”).
	
As per claim 1: Wang ‘440 discloses:
	A vehicle control device (vehicular system which controls a vehicle [Wang ‘440, Col. 2, line 48 - Col. 3 line 10; Fig. 2]) that is mounted on a vehicle, the vehicle control device (the vehicular control system may be a computing device that is installed in the vehicle [Wang ‘440, Col. 2 line 62-Col. 3 line 10, Col. 10 lines 28-55]) comprising: 

a processor coupled to the first memory, the processor being configured to (CPU 206 coupled to the memory of the primary electronic control unit (ECU) 102, where the CPU 206 executes instructions to perform functionalities [Wang ‘440, Col. 4, lines 40-57; Fig. 2]) 
verify integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within the first region (under the broadest reasonable interpretation, the “first region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 is provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]), and 
verify integrity of a program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within the second region (under the broadest reasonable interpretation, the “second region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) during a state in which (i) the program within the first region has been started up by the start-up program (verification of the secondary ECUs 104 occurs in a state where the boot loader 224 has booted up the primary ECU 102 as well as the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 65 – Col. 5 line 5, Col. 5 lines 42-50, Col. 6 lines 25-51; Fig. 2, Fig. 3]) 

As stated above, Wang ‘440 does not explicitly disclose: “a first memory including a first region and a second region; … verify integrity of a program within the second region during a state in which … and (ii) the vehicle is ready to travel.”
Stellwag ‘165, however, discloses:
a first memory including a first region and a second region (a memory 210 within an electronic control unit (ECU) 200 system, where the memory 210 is partitioned into two regions: a high importance region (for data with high safety integrity levels), and a low importance region (for data with low integrity levels), [Stellwag ‘165, ¶¶14-15, 23, 29; Fig. 1, Fig. 3]);
… 

Wang ‘440 and Stellwag ‘165 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 and Stellwag ‘165 before them, to modify the method in Wang ‘440 to include the teachings of Stellwag ‘165, namely to have the programs and modules of the primary ECU 102 of Wang ‘440 to be stored in a first region of the memory (for applications with high safety integrity levels) disclosed in Stellwag ‘165, and have the programs and modules of the secondary ECUs 104 be stored in a second region of the memory (for applications with low integrity levels). The motivation for doing so would be to protect applications within ECUs from unauthorized access and manipulation by setting different levels of access rights to regions in memory and the respective applications within (see Stellwag ‘165 ¶¶6-9).

As stated above, Wang ‘440 in view of Stellwag ‘165 does not explicitly disclose: “… verify integrity of a program within the second region during a state in which … and (ii) the vehicle is ready to travel.”
Lee ‘188, however, discloses:
… verify integrity of a program (verifying the software of electronic control units 30 (ECUs) of a vehicle by verifying the software platform of a vehicle [Lee ‘188, ¶¶9-11; Fig. 1]) within the second region (verifying the ECU 30 software within the integrated security apparatus 10 region, where the hash values of the ECU software is stored within the protected areas of the first trusted platform module 100 (TPM) of the integrated security apparatus 10 [Lee ‘188, ¶¶47-50; Fig. 1]) during a state in which 
… and (ii) the vehicle is ready to travel (the verification process of the system 20 starts up when the driver starts up the vehicle, i.e. the vehicle is ready to travel, where starting up the vehicle will commence verification of the ECU 30 software within the integrated security apparatus 10 region [Lee ‘188, ¶46; Fig. 1]).

Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165) to include the teachings of Lee ‘188, namely to verify the integrity of the secondary ECUs 104 during a state where not only the primary ECU 102 is booted up, as disclosed in Wang ‘440, but also during a state where the vehicle is started up and ready to travel, as disclosed in Lee ‘188. The motivation for doing so would be to prevent the abnormal operation of the electronic control units during driving of the vehicle by verifying the integrity of software of the electronic control units (see Lee ‘188, ¶¶46, 61).

As per claim 2: Wang ‘440, in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Wang ‘440 discloses:
a (memory within primary ECU 102, where the memory may be secure hardware such as a one-time programmable (OTP) hardware that prevents attackers from reprogramming [Wang ‘440, Col. 4 line 58 – Col. 5 line 14; Fig. 2])
an integrity verification program (security module 212 in conjunction with the response checker 216; security module 212 and the response checker 216 performs verification on the ECUs [Wang ‘440, Col. 4 line 58 – Col. 5 line 37; Fig. 2]), 
a first region key (key for the verification of the primary ECU 102 within the region of the vehicular system that contains the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]), 
a second region key (key for the verification of the secondary ECUs 104 within the region of the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]), and 
a verification signature of the program within the first region (a previously calculated keyed hash function result of the programs within the primary ECU 102 [Wang ‘440, Col. 5 lines 21-37]); 
wherein a verification signature of the program within the second region is stored in the first memory (a previously calculated keyed hash function result of the programs within the secondary ECUs 104, where the previously calculated result is may be stored in the memory of the primary ECU 102 [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12]).

As stated above, Wang ‘440 in view of Stellwag ‘165 does not explicitly disclose: “a second memory comprising secure hardware that stores …”.
Lee ‘188, however, discloses:
a second memory comprising secure hardware that stores … (a second memory, that contains protected areas, of the second system 20, where the second system stores an integrity verification module 400 and hash values of software of the ECU 30 for verification purposes [Lee ‘188, ¶¶35-39; Fig. 1, Fig. 2]).

Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165) and Lee ‘188 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165) to include the teachings of Lee ‘188, namely to store the security module 212 of Wang ‘440, keys for the verification of ECUs, and previously calculated keyed hash function results of the programs within the primary ECU 102 within the second memory of the second system 20 disclosed in Lee ‘188. The motivation for doing so would be to provide another layer of protection for sensitive data (such as keys, keyed hash function results, and verification programs) within an ECU system by storing the sensitive in a separate and secure storage (see Lee ‘188 ¶¶34-35).

As per claim 3: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-2, as stated above, all from which claim 3 is dependent upon. Furthermore, Wang ‘440 discloses:
wherein the processor (CPU 206; Col. 4 lines 40-57; Fig. 2) is configured to determine that the integrity of the program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within the first region (under the broadest reasonable interpretation, the “first region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is intact in a case in which 
a signature of the program within the first region generated using the integrity verification program and the first region key (a keyed hash function result of programs within the primary ECU 102, is generated using the security module 212 and the public key for the primary ECU 102 [Wang ‘440, Col. 5 lines 21-26; Fig. 2, Fig. 3])
matches the verification signature of the program within the first region (determine if the keyed hash function result of programs within the primary ECU 102 matches the previously stored keyed hash function result; integrity is verified if the two are the same [Wang ‘440, Col. 5 lines 27-37; Fig. 3]).

As per claim 4: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-3, as stated above, all from which claim 4 is dependent upon. Furthermore, Wang ‘440 discloses:
wherein after determining that the integrity of the program within the first region is intact (after verifying the integrity of the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]), 
the processor (CPU 206; Col. 4 lines 40-57; Fig. 2) is configured to determine that the integrity of the program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within the second region (under the broadest reasonable interpretation, the “second region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) is intact in a case in which 
a signature of the program within the second region generated using the second region key (a keyed hash function result of programs within the secondary ECUs 104, is generated using the public key for the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12])
matches the verification signature of the program within the second region (determine if the keyed hash function result of programs within the secondary ECUs 104 matches the previously stored keyed hash function result; integrity is verified if the two are the same [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12; Fig. 3]).

As per claim 7: Wang ‘440 discloses:
A vehicle control device start-up method for a vehicle (vehicular system which controls a vehicle [Wang ‘440, Col. 2, line 48 - Col. 3 line 10; Fig. 2]) comprising: 
verifying integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within a first (under the broadest reasonable interpretation, the “first region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]); and 
verifying integrity of a program (verifying the integrity of the secondary ECUs 104 by verifying the programs and modules within the secondary ECUs 104, [Wang ‘440, Col. 3 lines 56-67, Col. 6 lines 25-51, Col. 8 lines 13-26; Fig. 2, Fig. 3]) within a second (under the broadest reasonable interpretation, the “second region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) during a state in which (i) the program within the first (verification of the secondary ECUs 104 occurs in a state where the boot loader 224 has booted up the primary ECU 102 as well as the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 65 – Col. 5 line 5, Col. 5 lines 42-50, Col. 6 lines 25-51; Fig. 2, Fig. 3]) 

As stated above, Wang ‘440 does not explicitly disclose: “… a first memory region … verifying integrity of a program within a second memory region during a state in which … the first memory region … and (ii) the vehicle is ready to travel.”
Lee ‘188, however, discloses:
… 
… verifying integrity of a program (verifying the software of electronic control units 30 (ECUs) of a vehicle by verifying the software platform of a vehicle [Lee ‘188, ¶¶9-11; Fig. 1]) within the second  region (verifying the ECU 30 software within the integrated security apparatus 10 region, where the hash values of the ECU software is stored within the protected areas of the first trusted platform module 100 (TPM) of the integrated security apparatus 10 [Lee ‘188, ¶¶47-50; Fig. 1]) during a state in which 
… and (ii) the vehicle is ready to travel (the verification process of the system 20 starts up when the driver starts up the vehicle, i.e. the vehicle is ready to travel, where starting up the vehicle will commence verification of the ECU 30 software within the integrated security apparatus 10 region [Lee ‘188, ¶46; Fig. 1]).

Wang ‘440 and Lee ‘188 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 and Lee ‘188 before them, to modify the method in Wang ‘440 to include the teachings of Lee ‘188, namely to verify the integrity of the secondary ECUs 104 during a state where not only the primary ECU 102 is booted up, as disclosed in Wang ‘440, but also during a state where the vehicle is started up and ready to travel, as disclosed in Lee ‘188. The motivation for doing so would be to prevent the abnormal operation of the electronic control units during driving of the vehicle by verifying the integrity of software of the electronic control units (see Lee ‘188, ¶¶46, 61).

As stated above, Wang ‘440 in view of Lee ‘188 does not explcitely disclose: “… a first memory region … the second memory region … the first memory region …”.
Stellwag ‘165, however, discloses:
… a first memory region … the second memory region … the first memory region … (a memory 210 within an electronic control unit (ECU) 200 system, where the memory 210 is partitioned into two regions: a high importance region (for data with high safety integrity levels), and a low importance region (for data with low integrity levels), [Stellwag ‘165, ¶¶14-15, 23, 29; Fig. 1, Fig. 3]).

Wang ‘440 (modified by Lee ‘188) and Stellwag ‘165 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Lee ‘188) and Stellwag ‘165 before them, to modify the method in Wang ‘440 (modified by Lee ‘188) to include the teachings of Stellwag ‘165, namely to have the programs and modules of the primary ECU 102 of Wang ‘440 to be stored in a first region of the memory (for applications with high safety integrity levels) disclosed in Stellwag ‘165, and have the programs and modules of the secondary ECUs 104 be stored in a second region of the memory (for applications with low integrity levels). The motivation for doing so would be to protect applications within ECUs from unauthorized access and manipulation by setting different levels of access rights to regions in memory and the respective applications within (see Stellwag ‘165 ¶¶6-9).

As per claim 8: Wang ‘440 discloses:
A non-transitory computer readable recording medium (non-transitory computer readable medium [Wang ‘440, Col. 12 lines 9-28]) storing: 
an integrity verification program for a vehicle (security module 212 in conjunction with the response checker 216; security module 212 and the response checker 216 performs verification on the ECUs of a vehicle [Wang ‘440, Col. 4 line 58 – Col. 5 line 37; Fig. 2]) comprising instructions that are readable and executable by a processor (CPU 206; Col. 4 lines 40-57; Fig. 2) to perform processing to verify integrity of a program (verifying the integrity of the primary ECU 102 by verifying the programs and modules within the primary ECU 102, [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]) within a first (under the broadest reasonable interpretation, the “first region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) containing a start-up program (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]); 
a key for the first (key for the verification of the primary ECU 102 within the region of the vehicular system that contains the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]) to verify integrity of the program within the first  (verifying the integrity of the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 58 – Col. 5 line 37, Col. 9 lines 4-19; Fig. 2, Fig. 3]); 
a verification signature of the program within the first (a previously calculated keyed hash function result of the programs within the primary ECU 102 [Wang ‘440, Col. 5 lines 21-37]); 
a key for a second (key for the verification of the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]) during a state in which (i) the program within the first (verification of the secondary ECUs 104 occurs in a state where the boot loader 224 has booted up the primary ECU 102 as well as the programs and modules within the primary ECU 102 [Wang ‘440, Col. 4 line 65 – Col. 5 line 5, Col. 5 lines 42-50, Col. 6 lines 25-51; Fig. 2, Fig. 3]) 
a verification signature of the program within the second region (a previously calculated keyed hash function result of the programs within the secondary ECUs 104, where the previously calculated result is may be stored in the memory of the primary ECU 102 [Wang ‘440, Col. 7 lines 23-47, Col. 7 line 58 – Col. 8 line 12]).

As stated above, Wang ‘440 does not explicitly disclose: “… a first memory region … the first memory region … the first memory region … the first memory region … a second memory region … verify integrity of a program within the second memory region during a state in which … the first memory region … and (ii) the vehicle is ready to travel.”
Lee ‘188, however, discloses:

… verify integrity of a program (verifying the software of electronic control units 30 (ECUs) of a vehicle by verifying the software platform of a vehicle [Lee ‘188, ¶¶9-11; Fig. 1]) within the second  region (verifying the ECU 30 software within the integrated security apparatus 10 region, where the hash values of the ECU software is stored within the protected areas of the first trusted platform module 100 (TPM) of the integrated security apparatus 10 [Lee ‘188, ¶¶47-50; Fig. 1]) during a state in which 
… and (ii) the vehicle is ready to travel (the verification process of the system 20 starts up when the driver starts up the vehicle, i.e. the vehicle is ready to travel, where starting up the vehicle will commence verification of the ECU 30 software within the integrated security apparatus 10 region [Lee ‘188, ¶46; Fig. 1]).

Wang ‘440 and Lee ‘188 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 and Lee ‘188 before them, to modify the method in Wang ‘440 to include the teachings of Lee ‘188, namely to verify the integrity of the secondary ECUs 104 during a state where not only the primary ECU 102 is booted up, as disclosed in Wang ‘440, but also during a state where the vehicle is started up and ready to travel, as disclosed in Lee ‘188. The motivation for doing so would be to prevent the abnormal operation of the electronic control units during driving of the vehicle by verifying the integrity of software of the electronic control units (see Lee ‘188, ¶¶46, 61).

As stated above, Wang ‘440 in view of Lee ‘188 does not explcitely disclose: “… a first memory region … the first memory region … the first memory region … the first memory region … a second memory region … the second memory region … the first memory region …”.
Stellwag ‘165, however, discloses:
… a first memory region … the first memory region … the first memory region … the first memory region … a second memory region … the second memory region … the first memory region … (a memory 210 within an electronic control unit (ECU) 200 system, where the memory 210 is partitioned into two regions: a high importance region (for data with high safety integrity levels), and a low importance region (for data with low integrity levels), [Stellwag ‘165, ¶¶14-15, 23, 29; Fig. 1, Fig. 3]).

Wang ‘440 (modified by Lee ‘188) and Stellwag ‘165 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Lee ‘188) and Stellwag ‘165 before them, to modify the method in Wang ‘440 (modified by Lee ‘188) to include the teachings of Stellwag ‘165, namely to have the programs and modules of the primary ECU 102 of Wang ‘440 to be stored in a first region of the memory (for applications with high safety integrity levels) disclosed in Stellwag ‘165, and have the programs and modules of the secondary ECUs 104 be stored in a second region of the memory (for applications with low integrity levels). The motivation for doing so would be to protect applications within ECUs from unauthorized access and manipulation by setting different levels of access rights to regions in memory and the respective applications within (see Stellwag ‘165 ¶¶6-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag ‘165, and further Lee ‘188, and further in view of Lekkas, US 2019/0190703 A1 (hereinafter, “Lekkas ‘703”).

As per claim 5: Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claims 1-2, as stated above, all from which claim 5 is dependent upon. Furthermore, Wang ‘440 discloses:
the first region key (key for the verification of the primary ECU 102 within the region of the vehicular system that contains the primary ECU 102 [Wang ‘440, Col. 5 lines 6-37, Col. 9 lines 4-19]) 
the second region key (key for the verification of the secondary ECUs 104 within the region of the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 7 lines 23-35, Col. 7 line 58 – Col. 8 line 12]) 

As stated above, Wang ‘440 in view of Stellwag ‘165 and further in view of Lee ‘188 does not explicitly disclose: “the first region key is a different key for each vehicle installed with a vehicle control device; and the second region key is an identical key for all vehicle control devices of an identical type.”
Lekkas ‘703, however, discloses:
the first region key (the first key 134 [Lekkas ‘703, ¶25; Fig. 1]) is a different key for each vehicle installed with a vehicle control device (the first key 134 may be a unique key for each vehicle 150 with ECUs [Lekkas ‘703, ¶¶25, 50; Fig. 1]); and 
the second region key (encryption key 132, 227 [Lekkas ‘703, ¶37; Fig. 1, Fig. 2]) is an identical key for all vehicle control devices of an identical type (encryption key 132, 227 is an identical key for all ECUs of the same type [Lekkas ‘703, ¶¶37, 40-41,; Fig. 1, Fig. 2]).

Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) and Lekkas ‘703 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) and Lekkas ‘703 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) to include the teachings of Lekkas ‘703, namely to have the keys for the verification of the primary ECU 102 in Wang ‘440 be a unique key for each vehicle, and have the keys for the verification of the secondary ECUs 104 be identical for all ECUs of the same type. The motivation for doing so would be to enhance the security for high importance ECUs using vehicle-specific keys as well as increase the efficiency of verifying and delivering updates to data within ECUs (see Lekkas ‘703 ¶¶9, 66).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘440 in view of Stellwag ‘165, and further in view of Lee ‘188, and further in view of Zhang et al., US 2020/0211301 A1 (hereinafter, “Zhang ‘301”).

As per claim 6: Wang ‘440, in view of Stellwag ‘165, and further in view of Lee ‘188 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Furthermore, Wang ‘440 discloses:
the first region (under the broadest reasonable interpretation, the “first region” is interpreted as the region within the vehicular system that contains the primary ECU 102, where the primary ECU 102 provides a root of trust as well as control for important vehicular functionalities [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) includes a program to start up the vehicle control device (boot loader 224; primary ECU 102 contains boot loader 224, where the boot loader 224 is responsible for booting up primary ECU 102 and initializes the secure boot process for the vehicle [Wang ‘440, Col. 4 line 65 – Col. 5 line 5; Fig. 2, Fig. 3]); and 
the second region (under the broadest reasonable interpretation, the “second region” is interpreted as the region within the vehicular system that contains the secondary ECUs 104 [Wang ‘440, Col. 3 lines 41-67, Col. 4 lines 40-57; Fig. 1, Fig. 2]) includes a program (secondary ECUs 104 contains programs associated with various vehicular functions [Wang ‘440, Col. 6 lines 1-24; Fig. 2]) 

As stated above, Wang ‘440, in view of Stellwag ‘165, and further in view of Lee ‘188 does not explicitly disclose: “the second region includes a program that is not related to vehicle travel or safety.”
Zhang ‘301, however, discloses:
the second region (ECUs within the region of the vehicular control system with lower security levels [Zhang ‘301, ¶36; Fig. 2, Fig. 7]) includes a program that is not related to vehicle travel or safety (ECUs with higher security levels may contain programs related to travel or safety (engine, transmission, brakes, door locks, etc.), while ECUs with lower security levels may only contain programs not related to travel or safety, such as telematics (radio system, video system, etc.), [Zhang ‘301, ¶¶76-77; Fig. 2, Fig. 7]).

Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) and Zhang ‘301 are analogous art because they are from the same field of endeavor, namely that of managing the integrity and execution of applications within an ECU system of a vehicle. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) and Zhang ‘301 before them, to modify the method in Wang ‘440 (modified by Stellwag ‘165 and Lee ‘188) to include the teachings of Zhang ‘301, namely to have the programs and modules within the secondary ECUs 104 of Wang ‘440 only be associated with vehicular functions not associated with travel or safety (engine, transmission, brakes, door locks, etc.). The motivation for doing so would be to reduce safety and security issues of vehicles due to manipulation of programs within ECUs by limiting important vehicular functions such as safety and travel only to ECUs with higher security levels with better protection (see Zhang ‘301, ¶¶39, 76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cullen, US 2018/0270052 A1: A cryptographic key distribution method for unique cryptographic keys in ECUs and the verification of ECUs using the keys.
Aoki, US 2015/0175170 A1: An ECU for controlling a system providing a safety function with a high-order (Automotive Safety Integrity Level) ASIL and for providing safety mechanisms with low-order ASILs.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494